Citation Nr: 0115640	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim for recognition of the appellant as the 
surviving spouse of the veteran for VA purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran, upon whom any benefits at issue are based, had 
active military duty from May 1951 to October 1953.  The 
veteran died in January 1994.  The appellant was married to 
the veteran in January 1983.  

This appeal arises out of a July 1997 action by the 
aforementioned regional office (RO), that confirmed its prior 
decision that the appellant may not be recognized as the 
widow of the veteran for VA purposes.  The appellant 
expressed her disagreement with this decision in September 
1997, and a statement of the case was issued later that 
month.  The appellant's substantive appeal was received in 
October 1997, and a hearing at which the appellant testified 
was conducted at the RO in February 1998.  A supplemental 
statement of the case was issued later that month, after 
which the case was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In September 1999, the 
Board remanded the matter to the RO for additional procedural 
development and in December 2000, a second supplemental 
statement of the case was issued.  The case has since been 
returned to the Board.  

In addition to the foregoing, the Board observes that at the 
time of the veteran's death in January 1994, the appellant 
had perfected an appeal regarding entitlement to an 
apportionment of the veteran's pension benefits.  When the 
veteran died, however, there was no longer any basis for an 
award of future benefits to the appellant, since her 
entitlement would be based on the veteran's continuing 
entitlement.  As to any potential past due benefits, that 
would require a claim for accrued benefits pursuant to 
38 U.S.C.A. § 5121.  In this regard, the appellant may be 
deemed to have submitted such a claim by virtue of her May 
1994 application for benefits, which claim has since remained 
pending.  Since, however, an award of accrued benefits may be 
made only to a surviving spouse, and by the decision below, 
the Board is not reopening the appellants claim for 
recognition as the veteran's surviving spouse for VA 
purposes, no useful purpose would be served by entering a 
formal decision regarding that "pending" accrued benefits 
claim.  Accordingly, no further action in regard to that 
matter will be taken by the Board, and none need be taken by 
the RO.  


FINDINGS OF FACT

1.  By an October 1994 Administrative Decision, it was 
determined that the appellant was at fault for her separation 
from the veteran at the time of his death, and that she could 
not be considered his surviving spouse for VA purposes, a 
decision which she did not appeal.  

2.  The evidence of record, obtained since the 1994 decision, 
is cumulative of the evidence that had been considered in the 
prior adjudication, and, therefore, this evidence is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the RO's 1994 decision is not new 
and material and the claim for recognition of the appellant 
as the surviving spouse of the veteran for VA purposes may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case reflects that after the 
veteran's death in January 1994, the appellant submitted an 
application for Death Pension benefits that was received in 
May 1994.  In October 1994, the RO entered an Administrative 
Decision which found that the appellant, although married to 
the veteran in January 1983, had since separated from him 
prior to his death and that she was not without fault for 
this separation.  Accordingly, she could not be considered 
the veteran's widow for VA purposes and her claim for 
benefits as the surviving spouse of the veteran were denied.  
The appellant was advised of this decision and of her 
appellate rights in a letter addressed to her in October 
1994.  She did not appeal this decision, and after one year 
it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The evidence supporting the RO's conclusion regarding the 
separation of the veteran and the appellant included 
statements from the appellant, statements from relatives of 
the veteran, court documents, medical records and the report 
of a field investigation conducted in November 1988.  
Foremost among the appellant's statements was a May 1988 VA 
Form 21-4138 (Statement in Support of Claim) on which the 
appellant advised that she and the veteran had separated 
December 1, 1987, and that she was then seeking an 
apportionment of his pension benefits.  This separation was 
confirmed by a history taken in connection with the veteran's 
hospitalization in May 1988, as well as by letters received 
in July and September 1988 from the veteran's sister, with 
whom he lived since his separation from the appellant, and 
prior to his May 1988 hospitalization.  

With respect to the veteran's residence, the record reflects 
that after the veteran's hospitalization in May 1988, he 
either remained hospitalized or was confined to a nursing 
home, until his death in January 1994.  In this regard, it 
appears that in May 1988, the veteran's health deteriorated 
markedly such that he was no longer capable of independent 
living.  The record also shows that he was declared 
incompetent for VA purposes from September 1988.

Regarding the reasons for the 1987 separation of the veteran 
and the appellant, information obtained during the veteran's 
May 1988 hospitalization revealed that the appellant had a 
history of violent behavior, having previously injured the 
veteran, and that he had moved away from her for protection.  
This information was confirmed during a Field Examination 
conducted in November 1988, wherein it was recorded that a 
local Protective Service Case Worker reported that the 
appellant had abused and neglected the veteran, and that it 
would be dangerous for the veteran to return to his spouse 
because of her violent behavior when intoxicated.  

For her part, the appellant wrote that her separation from 
the veteran was due to financial problems, created, in part, 
by the veteran writing checks against insufficient funds.  In 
this regard, however, the appellant did not make clear how 
this behavior required a separation or how this separation 
would otherwise solve this problem.  She also indicated that 
the veteran abused alcohol, a fact supported by the medical 
evidence.  

Under applicable criteria, to be considered a surviving 
spouse of a veteran, a claimant must have been the lawful 
spouse of the veteran at the time of his death, and lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death, except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 C.F.R. 
§ 3.50.  

Based on the foregoing evidence reflecting that the appellant 
was not without fault for her separation from the veteran, 
which separation then continued until his death, it was 
determined in the October 1994 decision, that the appellant 
may not be recognized as the surviving spouse of the veteran 
for VA purposes. 

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The relevant evidence added to the record since the RO's 
October 1994 decision consists of a number of statements 
submitted by the appellant, together with her testimony from 
a February 1998 hearing.  In the appellant's written 
statements, she explains that she did not live with the 
veteran at the time of this death because of the fact that he 
was in a nursing home or hospitalized the last years of his 
life.  She also indicated that they separated because the 
veteran wrote bad checks, although she again did not explain 
the connection between the veteran writing checks against 
insufficient funds, and the need to separate from him.  

It is clear that the appellant's contention, as well as the 
fact that the veteran was either hospitalized or in a nursing 
home for the last several years of his life, was previously 
considered by the RO in its 1994 decision.  It has long been 
established that the veteran was confined to either a 
hospital or nursing home for years prior to his death, and it 
has consistently been the appellant's contention that her 
separation from the veteran was caused by financial problems.  
In view of this, it is obvious that the additional evidence 
obtained since the 1994 Administrative Decision is merely 
cumulative of that evidence considered in the prior 
adjudication.  It merely restates evidence already of record.  

Although it is factually accurate to state that the veteran 
was hospitalized or in a nursing home for the remaining years 
of his life, and that this would prevent an otherwise married 
couple from physically living together during that period, 
the appellant has neglected to mention other factors shown by 
the record to have played a role in their separation.  In 
particular, she failed to address the fact that the record 
reflects that she and her husband had separated approximately 
7 months prior to his full time placement in institutional 
care, that one of the bases for this separation was the need 
to protect the veteran from her violence, and that there is 
no evidence of any attempt at reconciliation.  

In view of the foregoing, it may be concluded that the 
evidence obtained in connection with the appellant's attempt 
to reopen her claim is not, either by itself or in connection 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, this evidence is not new and 
material and the appellant's appeal must be denied.

In reaching this decision, the Board has also considered 
whether the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be needed to substantiate the claim.  In this 
regard, it is observed that given the specific nature of this 
appeal, much of the dispute centers around the interpretation 
of a given set of facts.  As such, there is nothing in the 
way of additional evidence to obtain, other than to provide 
the appellant the opportunity for her to set forth her 
contentions.  This she has done by submitting numerous 
statements, and providing testimony.  Further, neither she 
nor her representative have identified any additional 
relevant records that could be obtained.  In addition, in the 
December 2000 supplemental statement of the case, the RO 
furnished the appellant the law and regulations regarding 
what constitutes new and material evidence, she has been 
advised as to the basis upon which the claim was previously 
denied, (the specific matter under consideration), and as 
summarized above, the evidence received since the appellant's 
claim was previously considered, is not shown to be material 
to reopen that claim.  Under the foregoing circumstances, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, have been satisfied, and that a 
remand of this matter to the RO for their consideration of 
the implications of that new law to this case is not 
warranted.  


ORDER

New and material evidence has not been presented to reopen a 
claim for recognition of the appellant as the surviving 
spouse of the veteran for VA purposes, and the appeal is 
denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

